Motion Granted; Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00672-CV
                                   ____________

 CONNIE RANGE, TRUSTEE OF THE MARTHA RANGE TRUST D/B/A
      RELIANT ENGINEERING AND MACHINE, US AND SAMUEL
                      RANGE, Appellants

                                         V.

              CALVARY CHRISTIAN FELLOWSHIP, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-09494

                                     ORDER

      On February 18, 2016, this court granted appellants’ motion to supplement
the reporter’s record and ordered Norma Duarte, the official court reporter for the
234th District Court, to file, on or before March 9, 2016, records of the following:

      1. October 10, 2014 Pre-Trial Conference;
      2. September 8, 2014 Hearing on (1) Plaintiffs’ Motion to Strike
      Defendant’s Amended Pleadings, and (2) Defendant’s Motion to
      Compel; and
      3. June 16, 2014 Hearing on Plaintiffs’ Motion to Disqualify
      Defendant’s Counsel.

      On March 30, 2016, appellants filed a motion to compel the official court
reporter to file the supplemental reporter’s record because the records had not been
filed. Because the supplemental reporter’s record has not been filed timely, we grant
appellants’ motion and issue the following order.

      We order Norma Duarte, the official court reporter, to file the supplemental
record in this appeal within 20 days of the date of this order. No further extension
will be entertained absent exceptional circumstances. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Norma Duarte does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.